DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim uses the terms “wherein comprising” which doesn’t make grammatical sense.  It is suggested to delete the term “wherein”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim preamble recites “according to any of claims 2”, and should be amended to recite “according to claim 2” since it is not a multiple dependent claim and only depends from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is supposed to refer back to the “connecting section” or whether the “connecting section” and the “connection section” are different elements of the claim.  For examination purposes, the limitation in question will presume to read as “the connecting section”.
Claim 1 recites “fixing sections are provided on either end of the connection section”.  It is unclear if this limitation means to say 1) there is a fixing section on each end of the connection section, or 2) there are at least two fixing sections provided on one end or the other end of the connection section, therefore rendering the claim indefinite.  For examination purposes, the claim will presume to mean option 1 above (based on claim 2).
Claims 2-16 are indefinite by virtue of their dependency on indefinite base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0346106 A1 to Hacker et al. (hereinafter “Hacker”).
Regarding claim 1, Hacker discloses (see abstract; Figs. 4-13; and [0022]-[0064]) an implant loading apparatus (202 + 204), 
Hacker further discloses (claim 2) wherein the fixing section (222) close to the guide column is a first fixing section, and the fixing section (233) close to the base is a second fixing section; the guider comprises a fixing area (214, see Fig. 5 and [0031]), the fixing area is clamped with the first fixing section or the second fixing section so that the guide base can be removably connected to the guider (see [0032]; [0036]; [0043]; [0045]); a main compression area (206) is provided on an inner surface of the guider to compress the implant (see Figs. 5 & 11-13 and [0031] & [0045]); (claim 3) wherein a bayonet is provided on the fixing area, the bayonet is clamped with the second fixing section (see Fig. 5, the protrusion defining part of slot 228 is interpreted as a bayonet, clamps with fixing section 233 via pins 240 as per [0043]);  (claim 4) wherein a number of the bayonet is at least two, and at least two bayonets are symmetrically distributed in a circumferential direction of the guider (see Fig. 5 and [0032]); (claim 5) wherein the bayonet in a part of the fixing area is provided with an inward bulge (see Fig. 5, the terminal part of the protrusion partially defining slot 228 is an inward bulge);  (claim 6) wherein a connection area (208) is provided between the main compression area (206) and the fixing area (214), the connection area is cylindrical, and the diameter of the connection area is the same as the diameter of an inlet end of the main compression area (see Figs. 5 and 11-12); (claim 7) wherein two symmetrical and axially extending gaps (228) are provided on left and right edges of the bayonet, the length of the gaps is greater than or equal to the length of the fixing area, and less than the sum of the length of the connection area and the fixing area (see Figs. 5, 11-13, and [0032]); (claim 9) wherein an auxiliary compression area through an inner cavity (226) is provided on the guide base, the auxiliary compression area is a funnel-shaped space formed by a rotary body (outer periphery of 221), and the diameters of two end faces of the rotary body are different (see Figs. 6A-B and [0034]-[0037]); (claim 10) wherein a groove (226) is provided on the surface of the guide base, the groove is located between the guide column and the fixing section (see Figs. 6A-B and [0034]-[0037]); (claim 12) wherein the first fixing section is in the shape of a circular platform, and the diameter of a bottom of the circular platform is slightly larger than the diameter of the connecting section (see Figs. 6A-B, 9, and 11-13); (claim 13) wherein the second fixing section is cylindrical, and the diameter of the second fixing section is slightly smaller than the diameter of the connecting section; (claim 14) wherein the connecting section is cylindrical, and the diameter of the connecting section is slightly smaller than the diameter of an inlet end of the main compression area (see Figs. 6A, 9, & 11-13); and (claim 15) wherein an outer surface of the connecting section is provided with a groove track (track between each 240 and 234 as shown in Fig. 6B) which is axially connected with the first fixing section and the second fixing section and matched with a bayonet, the protrusion defining part of slot 228 is interpreted as a bayonet), and a number of the groove track is the same as the number of the bayonet (see Figs. 11-13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker.
Hacker discloses the invention substantially as claimed as discussed above, however, Hacker fails to specifically disclose (claim 8) wherein the length of the gaps ranges from 1-25 mm; (claim 11) wherein a ratio range of an inner diameter of the groove to the diameter of a tail of the implant is 1:1-2:1, and the width range of the groove is 1-5 mm; and (claim 16) wherein the ratio of the height of the guide column to the height of the guider ranges from 0.6:1-2:1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hacker's device so that 1) the length of the gaps ranges from 1-25 mm; 2) the ratio range of an inner diameter of the groove to the diameter of a tail of the implant is 1:1-2:1, and the width range of the groove is 1-5 mm; and 3) the ratio of the height of the guide column to the height of the guider ranges from 0.6:1-2:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hacker would not operate differently with the claimed dimensions as the device would still be suited for its intended purpose of compressing a prosthetic heart valve.  Further, Applicant places no criticality on the dimensions claimed, simply stating that the device may have these dimensions but does not explain how these dimensions are critical to solving a stated problem (specification: [0014] / [0017] & [0042] / [0022] & [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References cited – Liu, Gloss, and Landon all disclose two piece valve crimping systems having a connection mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771